Title: From Louisa Catherine Johnson Adams to George Washington Adams, 25 June 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 25 June 1825
				
				I was very happy to hear from you my dear George as I felt anxious on account of the great heat knowing you would be exposed to all the ferver of an intense Sun and am very glad to find that you have not suffered from it—You say so little concerning the brilliant display of which we are told so much in the papers, that I suppose you were in too enthusiastic admir a state of admiration to find language to describe the scene—When however you have cooled a little, you will perhaps favour me with some account that may be pleasing to a rational understanding—I have just been reading the work recently published by the Mayor of your City—It is one of the most interesting I have ever perused, and every word and every Letter of the writings of his father filled me with respect, esteem, affection and veneration—There is a dévouement, a Soul of honour, of worth, beaming in every thing he did—a blending of all the social affections, with his devotedness to his Country, that you feel this exalted man was not long intended to live in a world so full of petty passions, in which natures so pure, so etherial, cannot support the taint of moral corruption, and mere corporeal interest—The account of his painful death, his fortitude, his patience and long suffering, drew tears from my Eyes—and although I felt assured that that spiritual essence which  surpasses man’s comprehension, was departed to soar in regions more suited to its happiness, to its purity, and to its everlasting peace, yet I could not help deploring the circumstances attending its emancipation from its mortal coil, and sighed to think that the virtuous and the guilty are alike doomed to the pains of the flesh—The decree is just and immutable, and leads us to look for reward in a higher sphere.—I did not intend that my Letter should have been so serious—Lay it by for some dull moment and then perhaps for want of better employment it may interest you.We are delighted to learn that your Grandfather is so well—Our Govt. is showy and flashy, I believe really good and well meaning—more the writer sayeth not—La belle Pleasantors could not be very well pleased with our folks, as though Boston is the land of Learning, I never found it the land of wit—There is something lourd et pésant in their Scientific Atmosphere, which destroys all sympathy for les folies brilliantes, which give a playful varnish to the sombre colouring of real Life, and I confess that even at fifty I would willingly decieve my self with the idea, that the world is young and innocent, and that life even to old age is but an agrément to your Mother
				
					L. C. Adams
				
				
			